Citation Nr: 0724280	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-24 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left lower extremity peripheral neuropathy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges entitlement to initial disability ratings 
in excess of 10 percent for right and left lower extremity 
peripheral neuropathy.  He contends that increased disability 
ratings are warranted because he experiences daily pain, 
muscle weakness, occasional night cramps, constant numbness, 
tingling and burning on the bottom of his feet, and hair loss 
of his lower extremities

Peripheral neuropathy of the lower extremities is rated by 
analogy to impairment of the sciatic nerve under 38 C.F.R. § 
4.124a, Diagnostic Code 8520. 38 C.F.R. § 4.20.  Under this 
provision, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent disability evaluation; moderate 
incomplete paralysis is rated 20 percent; moderately severe 
incomplete paralysis warrants a 40 percent disability 
evaluation; severe incomplete paralysis with marked muscular 
atrophy is rated 60 percent; and an 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520.

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

When, however, the involvement is wholly sensory, the rating 
should be for the "mild" or at most "moderate" level.  38 
C.F.R. § 4.124a.

The Board finds that additional evidentiary development is 
necessary.  During his April 2007 Board hearing, the veteran 
testified that he was scheduled for an EMG the next day.  The 
veteran also testified that his disability had worsened since 
his last examination.  Accordingly, the every attempt should 
be made to associate the April 2007 EMG report with the 
claims folder.  The veteran should also be afforded an 
additional VA examination to determine the extent of 
peripheral neuropathy attributable to his diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary 
steps to obtain private treatment records 
from September 2006 and Loma Linda VAMC 
treatment records from September 2005 
concerning the veteran's peripheral 
neuropathy, to include the April 2007 EMG 
report.  

2.  The veteran should also be scheduled 
for a VA examination to determine the 
current severity of his peripheral 
neuropathy.  The RO should forward the 
veteran's claims file for review by the 
VA examiner.  The examiner should 
describe all manifestations associated 
with the veteran's peripheral neuropathy.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

3.  Then, the RO should readjudicate the 
veteran's increased rating claims.  The 
RO should consider any new evidence added 
to the claims file.  If the determination 
of the claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him and 
his representative a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



